Citation Nr: 1219072	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-27 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for achlalasia.

3.  Entitlement to service connection for colitis.

4.  Entitlement to service connection for shingles.

5.  Entitlement to an evaluation in excess of 40 percent for left hand disability (service-connected as residuals of an injury to the left hand with partial paralysis of the median nerve and severe degenerative changes to include carpel tunnel syndrome).

6.  Entitlement to an evaluation in excess of 10 percent for left olecranon bursitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

The Veteran testified at a Board hearing before a Veterans Law Judge in September 2010; a transcript of that hearing is associated with the claims file.  The Board notes that the Veterans Law Judge who held the hearing has retired; however, as the Veteran has withdrawn his appeal at this time, as discussed below, the Board finds that no letter asking him whether he wants another hearing before another Veterans Law Judge is necessary at this time.

This case was initially before the Board in December 2010, when it was remanded for further development.  During the pendency of that remand, the RO awarded the Veteran a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in a March 2011 rating decision.  As that award of benefits represents a full grant of benefits sought on appeal with respect to that issue, the Board will no longer address that issue in this decision.

The development instructed by the previous remand having been completed, the case has been returned to the Board at this time for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  

In an April 21, 2012 correspondence, the Veteran stated that he had been awarded 100 percent disability and wanted the Board to update their records to reflect that.  He also stated-at the bottom of the page and underlined for emphasis-that he did not "want an appeal to go forward" because he was currently rated 100 percent disabled.  The Board, accordingly, construes that statement to be an unequivocal withdrawal of all of the remaining issues on appeal.

Hence, there remain no allegations of errors of law or fact for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


